   Case 18-26271-SLM       Doc 15      Filed 11/29/18    Entered 11/29/18 12:25:26      Desc Main
                  Mellinger, Sanders
                              Document&Page
                                        Kartzman
                                            1 of 1 , LLC
                                         ATTORNEYS AT LAW

                                         101 GIBRALTAR DRIVE
                                               SUITE 2F
                                       MORRIS PLAINS, N.J. 07950

                                            (973) 267-0220
LOUIS P. MELLINGER                                                           Essex County Office
MICHAEL S. SANDERS                        FAX (973) 267-3979                 46 Essex Street
STEVEN P. KARTZMAN                                                           Millburn, N.J. 07041
JOSEPH R. ZAPATA, JR.                                                        (973) 218-0220
JUDAH B. LOEWENSTEIN
SEYMOUR RUDENSTEIN (1933-1983)             www.msklawyers.com
JACOB MELLINGER (1928-2001)
                                     E-MAIL SKARTZMAN@MSKLAW.NET
OF COUNSEL                                  JZAPATA@MSKLAW.NET               PLEASE RESPOND TO:
WALTER G. LUGER                             JLOEWENSTEIN@MSKLAW.NET          MORRIS PLAINS
PETER ROSEN
ROBERT D. ROSEN
TERRI JANE FREEDMAN
JOSÉ R. TORRES
                                           November 29, 2018




    Delivery via ECF Filing Only

    Clerk of the Court
    United States Bankruptcy Court
    P.O. Box 1352
    Newark, NJ 07101-1352

    Re.:   Jialong Geng
           Chapter 7 Case No. 18-26271 SLM

    Dear Clerk:

           Please allow this to respond to your Memorandum dated November 19, 2018 filed in the
    above-referenced matter. I am presently investigating the Debtor’s personal injury action.
    Accordingly, I am not yet in a position to conclude the case.

                                                        Very truly yours,
                                                        Steven P. Kartzman
                                                        STEVEN P. KARTZMAN

    SPK/dw
